Citation Nr: 1002150	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
nephrolithiasis (kidney stones).

2.  Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

I.  Service Connection for Residuals of Nephrolithiasis

The Veteran and his representative contend that he is 
entitled to service connection for residuals of 
nephrolithiasis (kidney stones).  Service treatment records 
confirm that the Veteran experienced kidney problems for much 
of his time during active service.  In November 1990, the 
Veteran was diagnosed with left nephrolithiasis and underwent 
left-sided electrohydraulic shock wave lithotripsy (a 
procedure-used particularly for large calculi-employed to 
disintegrate urinary calculi in the upper urinary tract, or 
gallstones).  The Veteran appears to be claiming that he 
continues to experience periodic episodes ("flare-ups"), 
and that during these episodes he passes small stones 
("bladder stones").

The Veteran was afforded a general VA examination in June 
2007, wherein the Veteran was examined for, among other 
things, his kidney condition.  The Board finds that the VA 
examination was inadequate for purposes of this claim.  VA-
provided medical examinations must be legally "adequate."  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  To that 
end, examinations must be both "thorough and 
contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 505-506 
(1995); accord Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007).  A thorough examination "must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions."  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  In other words, it must provide 
"sufficient detail" to enable the Board to make a "fully 
informed evaluation."  Id.

More specifically, a thorough examination is "one that takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (internal 
quotation marks omitted) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)); accord Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (examination "must consider" prior medical 
records).

In this case, the examiner did not review the claims file 
because it was not made available for review.  In fact, no 
prior medical records were made available to the examiner, 
and therefore, the examiner was unable to render an etiology 
opinion of any kind.

Moreover, the examiner noted that the KUB (kidney, ureter, 
bladder) impression was negative.  (KUB impressions are 
similar to X-rays.)  The examiner, however, did not discuss 
the meaning of this negative finding, and the Board is not 
medically competent to discern whether, for example, the 
negative KUB impression necessarily rules out the possibility 
that the Veteran passes, from time to time, small "bladder 
stones."  See Barr, 21 Vet. App. at 309 (holding that lay 
persons are competent to diagnose and identify varicose veins 
because varicose veins are capable of observation and 
identification even without medical training).  For these 
reasons, the claim is remanded for a new examination and 
opinion.


II.  Higher Initial Rating for Migraine Headaches

The Veteran also contends that his migraine headaches are 
more disabling than currently evaluated.  In an August 2007 
rating decision, the RO granted the Veteran's claim for 
service connection for migraine headaches and assigned a 
noncompensable rating.  The Veteran appeals that decision and 
contends that the severity of his migraine headaches warrants 
a compensable rating.

The Board finds that this claim must also be remanded for a 
new examination.  The Veteran was afforded a general VA 
examination in June 2007, wherein he was examined for, among 
other things, migraine headaches.  At that time, the Veteran 
reported that he was experiencing approximately three or four 
prostrating headaches each month, each lasting six to seven 
hours at a time.  He stated that the migraines were 
alleviated by being in a dark, quiet room.

Several months later, the Veteran presented for VA outpatient 
treatment on three separate occasions (December 2007, 
February 2008, March 2008), reporting each time that his 
migraines had "intensified" and that he was now 
experiencing two or three headaches each week.

When the evidence indicates that there has been a "material 
change" in a disability since a claimant was previously 
examined or that the current rating may be incorrect, VA is 
generally required to obtain a new medical examination to 
evaluate the current degree of impairment.  38 C.F.R. § 
3.327(a) (2009); see also Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (remanding for new examination where claimant 
complained of increased hearing loss two years after his most 
recent audiology examination); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (remanding for new examination based on a 
letter from a rehabilitation counselor and a recent 
psychological examination, both of which "tended to 
suggest" that the veteran's condition was more severe than 
his rating indicated).

In this case, although it appears likely to the Board that 
the Veteran is entitled to a compensable rating for his 
migraines (the Veteran reported at his VA examination that he 
was experiencing three or four prostrating attacks every 
month, and a 30 percent evaluation is warranted when there 
are prostrating attacks, averaging once a month,  see 38 
C.F.R. § 4.124a, Diagnostic Code 8100), nevertheless, the 
Board finds that it cannot make a determination on the claim 
at this time because a new examination is necessary to 
ascertain the current severity of the Veteran's condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
kidney, ureter, bladder examination for 
the purpose of ascertaining (1) the 
current status of his kidney-ureter-
bladder condition, to include whether 
he currently has a diagnosed condition; 
and (2) whether any currently diagnosed 
kidney-ureter-bladder condition-or 
residuals of his former condition-is 
causally related to his period of 
active service.  The examination report 
should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and lay statements.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that a kidney-ureter-bladder 
disability is causally related to the 
Veteran's period of active service.

2.  Schedule the Veteran for a VA 
neurological examination for the 
purpose of ascertaining the current 
level of severity of his service-
connected migraine headaches.  
Specifically, the examiner should 
comment on the frequency and 
prostrating nature of the migraines 
(e.g., whether the attacks are 
completely prostrating).  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.

3.  Then, the AMC should readjudicate 
the claim.  If the decision remains 
adverse to the Veteran (on either or 
both claims), issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

